 


109 HR 4036 IH: To amend the Public Health Service Act to allow qualifying children’s hospitals to participate in the 340B drug discount program.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4036 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Gillmor (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to allow qualifying children’s hospitals to participate in the 340B drug discount program. 
 
 
1.Allowing qualifying children’s hospitals to participate in the 340B drug discount program 
(a)In generalSection 340B(a)(4)(L) of the Public Health Service Act (42 U.S.C. 256b(a)(4)(L)) is amended— 
(1)by inserting after A subsection (d) hospital (as defined in section 1886(d)(1)(B) of the Social Security Act) the following: or a children’s hospital described in section 1886(d)(1)(B)(iii) of such Act; and 
(2)in clause (ii), by inserting or, in the case of such a children’s hospital, as would be determined under such section if the hospital were such a subsection (d) hospital after section 1886(d)(5)(F) of the Social Security Act. 
(b)Effective dateThe amendments made by subsection (a) shall apply to drugs purchased on or after the date of the enactment of this Act.  
 
